DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. The claim(s) is/are directed to the abstract idea of making task recommendations based on a change to the legal framework. The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more than the judicial exception itself. Claim(s) (1-20) is/are directed to an abstract idea without significantly more. 

Step 1 

Regarding Step 1 of the Subject Matter Eligibility Test for Products and Processes (from the January 2019 §101 Examination Guidelines), claim(s) (15-19) is/are directed to a method, claim(s) (20) is/ are directed to a computer readable medium, and claims(s) (1-14) is/are directed to a computing platform and therefore the claims recites a series of steps and, therefore the claims are viewed as falling in statutory categories.



The claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) (mathematical relationships/formulas, mental process or certain methods of organizing human activity). Specifically the independent claims recite:

(a) mental process: as drafted, the claim recites the limitation of upon a change in legal framework determining action associated with a task which is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “at least one processor,” nothing in the claim precludes the determining step from practically being performed in the human mind. For example, but for the “processor” language, the claim encompasses the use manually receiving information about a change to the legal framework and making a task recommendation. The mere nominal recitation of a generic computing device does not take the claim limitation out of the mental processes grouping. This limitation is a mental process.  With regard to the instant application the Examiner has reviewed the disclosure and determined that the underlying claimed invention is described as a concept that is performed in the human mind and/or with the aid of a pen and paper, and thus it is viewed that the applicant is merely claiming that concept performed 1) on a generic computer, 2) in a computer environment or 3) is merely using a computer as a tool to perform the concept, and therefore is considered to recite a mental process. Claims can recite a mental process even if they are claimed as being performed on a computer.  The courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the clam limitations are not performed entirely in the human mind.  

(c) certain methods of organizing human activity: The claim as a whole recites a method of organizing human activity. The claimed invention is a method that allows for users make task recommendations based on a change in the legal framework which is Commercial or Legal Interactions. Thus, the claim recites an abstract idea. “Commercial or Legal Interactions” According to the 2019 PEG, “commercial interactions” or “legal interactions” include subject matter relating to agreements in the form of contracts.


Step 2A Prong 2

Specifically the determined judicial exception is not integrated into a practical application because the claim is directed to an abstract idea with additional generic computer elements, the generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. The claim recites the additional element(s): a processor, a network, a web engine, a website, a memory. The processor in the steps is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data to make a task recommendation. This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to the abstract idea. 

	The Examiner has further determined that the claims as a whole does not integrate a judicial exception into a practical application in order to provide an improvement in the functioning of a computer or an improvement to other technology or technical field.  It has been determined that based on the disclosure does not provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.  It has not been provided clearly in the disclosure that the alleged improvement would be apparent to one of ordinary skill in the art, but is instead in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art, and therefore does not improve the technology.  

For further clarification the Examiner points out that the claim(s) recite(s) receiving an alert, detecting information, identifying information, comparing information, and recommending a task which are viewed as an abstract idea in the form of a mental process.  This judicial exception is not integrated into a practical application because the use of a computer for receiving, determining, identifying, comparing, and recommending which is the abstract idea steps of making a task recommendation based on received data in the manner of “apply it”. 

Thus the claims recites an abstract idea directed to a certain methods of organizing human activity( i.e. making task recommendations based on a change to the legal framework).  Using a computer to receive, detect, identify, compare, and recommend the data resulting from this kind of method of organizing human activity merely implements the abstract idea in the manner of “apply it” 

The specification makes it clear that the claimed invention is directed to making task recommendations based on a change to the legal framework:

[0049]   In some embodiments, compliance management computing platform 110 may detect, based on the monitoring, the change to the legal framework. In some embodiments, compliance management computing platform 110 may, based on the indexing, identify one or more sites that may provide content relevant to the operations of the enterprise organization. Accordingly, compliance management computing platform 110 may configure the web search engine to monitor the one or more sites. In some embodiments, compliance management computing platform 110 may configure the web search engine to retrieve content from the one or more sites. Such retrieved content may be compared to prior content, and compliance management computing platform 110 may detect a change in the content. In some embodiments, text processing techniques may be utilized to analyze the change in the content. In some instances, compliance management computing platform 110 may determine that the change in the content is indicative of a change to a legal framework. For example, compliance management computing platform 110 may, based on a comparison of the retrieved content to the prior content, determine a change in a language in a law and/or a regulation. In some embodiments, compliance management computing platform 110 may generate the alert notification indicating the change. Accordingly, compliance management computing platform 110 may generate the alert notification indicating such a change.

The dependent claims recite elements that narrow the metes and bounds of the abstract idea but do not provide ‘something more’.  
The dependent claims do not remedy these deficiencies.

Claims 2, 3, 8-10, 14, 19 recite limitations which further limit the claimed analysis of data.

Claims 4-7, 16, recites limitations directed to a machine learning in a manner of apply it.   

Using a computer to perform the data processing as claimed is merely implementing the abstract idea in the manner of “apply it” and does not provide significantly more. Thus the problem the claimed invention is directed to answering the question based on gathered and analyzed information about legal changes that affect tasks.  This is not a technical or technological problem but is rather in the realm of business or legal management and therefore an abstract idea.


Step 2B

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. 
The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  This is the case because in order for the claims to be viewed as significantly more the claims must incorporate the integral use of a machine to achieve performance of a method, in contrast to where the machine is merely an object on which the method operates, which does not provide significantly more in order for a machine to add significantly more, it must play a significant part in permitting the claimed method to be performed, rather than function solely as an obvious mechanism for permitting a solution to be achieved more quickly.  Whether its involvement is extra-solution activity or a field-of-use, i.e., the extent to which (or how) the machine or apparatus imposes meaningful limits on the claim. Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more.  Additionally, another consideration when determining whether a claim recites significantly more is whether the claim effects a transformation or reduction of a particular article to a different state or thing. "[T]ransformation and reduction of an article ‘to a different state or thing’ is the clue to patentability of a process claim that does not include particular machines.  All together the above analysis shows there is not improvement in computer functionality, or improvement to any other technology or technical field.  The claim is ineligible. 	

With respect to the Berkheimer as noted above the same analysis applies to the 2B where the claims are viewed as applying it and as such no further analysis is required.  However with respect to the claims that are viewed as extra solution or post solution activity the Examiner notes that the claims are viewed as well-understood, routine, and conventional because:

(a) A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s). A specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements as well-understood or routine or conventional (or an equivalent term), as a commercially available product, or in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a).

	[0097]    One or more aspects of the disclosure may be embodied in computer-usable data or computer-executable instructions, such as in one or more program modules, executed by one or more computers or other devices to perform the operations described herein. Generally, program modules include routines, programs, objects, components, data structures, and the like that perform particular time-sensitive tasks or implement particular abstract data types when executed by one or more processors in a computer or other data processing device. The computer-executable instructions may be stored as computer-readable instructions on a computer-readable medium such as a hard disk, optical disk, removable storage media, solid-state memory, RAM, and the like. The functionality of the program modules may be combined or distributed as desired in various embodiments. In addition, the functionality may be embodied in whole or in part in firmware or hardware equivalents, such as integrated circuits, application-specific integrated circuits (ASICs), field programmable gate arrays (FPGA), and the like. Particular data structures may be used to more effectively implement one or more aspects of the disclosure, and such data structures are contemplated to be within the scope of computer executable instructions and computer-usable data described herein.


(c) A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s). An appropriate publication could include a book, manual, review article, or other source that describes the state of the art and discusses what is well-known and in common use in the relevant industry. 

The prior art references Clark (US 20200050620 A1), Hertz (US 20190354544 A1), Wodetzki (US 20180268506 A1), Costas (US 20180053128 A1) disclose a processor, a network, a web engine, a website, a memory in at least Clark ¶ 39, 41, 42, 61, 94, 113, 116, 117, 123-125, Hertz Fig. 1, ¶ 10, 12, 21, 25, 30, 63-66, 69, 75, 356, Wodetzki ¶ 119-121, 160-174, Costas ¶ 1, 27, 28. 

The dependent claims recite elements that narrow the metes and bounds of the abstract idea but do not provide ‘something more’.  Specifically, the dependent claims do not remedy these deficiencies of the independent claims.

Therefore based on the above analysis as conducted based on the January 2019 Guidance from the United States Patent and Trademark Office the claims are viewed as a court recognized abstract idea, are viewed as a judicial exception, does not integrate the claims into a practical application, and does not provide an inventive concept, therefore the claims are ineligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-7, 10, 11, 14-17, 19, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clark (US 20200050620 A1). 

Regarding claim 1, Clark teaches at least one processor (¶ 7, 40, 41); and memory storing computer-readable instructions that, when executed by the at least one processor, cause the computing platform to (¶ 112, 113, 123, 124): 

receive, via a network, an alert notification indicative of a change to a legal framework applicable to an enterprise organization (abstract, ¶ 13, In other aspects, systems and methods in accordance with the present description allow for a provide a regulatory alert index (RAI) that aggregates information related to rules, laws, and regulations, etc., and computes a score or ranking that describes how active each rule, law, or regulation is in the market place. In some embodiments, the RAI is calculated on a “task” level such that when there are two Rules relevant to particular task, and each one is independently active, then an aggregate RAI score would be generated and displayed next to the task 

in response to the alert notification, detect, via the network, a task that may be impacted by the change (¶ 39, By way of introduction, systems and methods in accordance with the present description provide for, among other applications, an innovative means to (a) monitor rules and regulations to identify the most recent regulatory data, classify and assign attributes to that data, and automatically generate summary and explanatory information for sub-parts of the laws or regulations within that data, (b) create a taxonomy system that queries users to identify attributes about the user or the user's company and maps relevant regulations and laws to their responses, (c) interpret these attributes and the regulations and laws in an intelligent and targeted manner in order to assign particular regulatory compliance information, as well as summary and explanatory information that provides assistant to the user or business in complying with the regulation or law, to the specific user based on the qualities of that user that the system determined to be applicable to the business's operational data, (d) provide a graphical user interface that allows a user or employee of a business to log into the system and access the most recent regulatory compliance information for that user or business in real time, create, assign, and track the completion of tasks that may be required to be completed to comply with the regulations, (e) monitor websites and other sources of regulatory compliance information in order to identify the 

upon detecting the task, identify, via the network, at least one task parameter associated with the task (¶ 68, At block 406, the system generates or retrieves instructional language text of a single Requirement, or block 404, that may first be created manually and subsequently processed and created automatically. For example, in some embodiments the instructional text contains information describing the business requirements and formal requirements for complying with regulatory obligations so that the company may determine what to do in order to comply with a Requirement. In certain embodiments, the instruction text contains information describing task information related to Rules and Requirements that the system determined to be applicable to the particular user, similar to the information displayed on the task display described further in connection with FIG. 9. Similar to the summary text, the instructional text may include information that can be pulled from the database 

compare the at least one task parameter with the change to determine whether the task is impacted by the change (¶ 87, In some embodiments, the dashboard displays the most recent regulatory compliance information tailored to a particular company and that company's operations. The dashboard display allows the company to view tasks identified by the system that need to be completed in order to comply with one or more regulations. In this way, user interface and dashboard provides a central hub where company representative and team members can log on, view outstanding tasks and the progress of those tasks, and navigate to other displays in order to manage the workflow environment, as well as receive valuable information about regulatory issues that may affect their company and the steps needed to be taken to comply with those regulations. Referring now to FIG. 9, an exemplary display for implementing a graphical user interface according to certain embodiments that dynamically displays relevant regulatory task information assembled by the system using the taxonomy is depicted. ¶ 100, At step 1510, the system circuitry imports the identified regulatory obligation data into the user's current 

and upon a determination that the task is impacted by the change, recommend, via the network, one or more actions associated with the task (¶ 96, Referring now to FIG. 11, an exemplary display is shown for implementing a graphical user interface according to certain embodiments for generating and updating compliance manuals. The display illustrated in FIG. 11 allows company to automatically build and maintain a compliance manual for their business, such as further described in connection with FIGS. 4 and 6. In some embodiments, the compliance manual generated using this display is based on the Rules and Requirements that the system has determined to related to the business's operational data. The system may further use the display to generate additional content directly to the company's 

Regarding claim 2, Clark teaches the limitations of claim 1, Clark further teaches wherein the instructions to compare the at least one task parameter with the change comprise additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: analyze, based on natural language processing, content associated with the legal framework (abstract, ¶ 10, 14, 49, 67-71, 87, 108, Fig 9, 14). 

Regarding claim 3, Clark teaches the limitations of claim 1, Clark further teaches wherein the instructions comprise additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: monitor, based on the change to the legal framework, a potential change to another legal framework applicable to an enterprise organization; and generate another alert notification indicating the potential change (¶ 115-117, Although not shown, related embodiments may also provide a graphical interface that allows users to comment on potential actions or current events, such as regulations that are being considered by regulatory agencies. The system may parse proposed rules for agencies in a similar manner as the active rules, but instead of introducing those rule into the qualitative data set used for generating Requirements, the system may maintain those proposed rules in a separate module that allows users to review the rules and comment on the potential actions. User comments can be aggregated by the system and automatically submitted to the regulatory agency, such as via API into the agency's website). 

Regarding claim 4, Clark teaches the limitations of claim 1, Clark further teaches wherein the instructions comprise additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: train a machine learning model to determine whether the task is impacted by the change (¶ 16, By way of example, in certain embodiments, the system may retrieve data related to existing laws and regulations from numerous sources, such as published legal text, issued or proposed changes to laws, best practice publications, standards, issued regulatory text or proposed changes, enforcement actions, speeches, clarification notices, etc. The system circuitry may then process this information to identify a mapping of semantically paired relationships between existing laws and existing regulations. The system circuitry then uses the machine learning techniques described herein to generate an initial model that is trained using the mapping of paired relationships between existing laws and regulations. The trained model may then serve as a 

Regarding claim 5, Clark teaches the limitations of claim 4, Clark further teaches wherein the instructions comprise additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: apply the machine learning model to determine whether the task is impacted by the change (¶ 16, By way of example, in certain embodiments, the system may retrieve data related to existing laws and regulations from numerous sources, such as published legal text, issued or proposed changes to laws, best practice publications, standards, issued 

Regarding claim 6, Clark teaches the limitations of claim 1, Clark further teaches wherein the instructions comprise additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: train a machine learning model to recommend the one or more actions associated with the task (¶ 16, By way of example, in certain embodiments, the system may retrieve data related to existing laws and regulations from numerous sources, such as published legal text, issued or proposed changes to laws, best practice publications, standards, issued regulatory text or proposed changes, enforcement actions, speeches, clarification notices, etc. The system circuitry may then process this information to identify a mapping of semantically paired relationships between existing laws and existing regulations. The system circuitry then uses the machine learning techniques described herein to generate an initial model that is trained using the mapping of paired relationships between existing laws and regulations. The trained model may then serve as a function to be applied to newly issued laws. By applying the trained model to newly issued laws, the system can generate proposed or model regulatory text for those new laws. Although a number of novel uses are contemplated within the scope and spirit of the present disclosure, in certain embodiments, the proposed or model regulatory text can be utilized to, for example, generate best practices guidelines for firms, write model regulations for trade associations, write operating standards for industries, or even create an entire model regulatory framework for previously unregulated industries. These examples are not intended to be limiting inasmuch as there are many applications that will become apparent to one with skill in the art upon examination of the following figures and detailed description. ¶ 89, In one embodiment, the magnifying glass button 910 will display details page having the more intricate details of each task, including additional important regulatory text and task background. The triangle button 911 can be used to flags the task an important “issue” that needs to be resolved. The trash icon 912 deletes the Requirement corresponding to the task and may remove it from recurring in the future. Beneficially, the system can intelligently learn from the user's actions associated with each 

Regarding claim 7, Clark teaches the limitations of claim 6, Clark further teaches wherein the instructions comprise additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: apply the machine learning model to recommend the one or more actions associated with the task (¶ 16, By way of example, in certain embodiments, the system may retrieve data related to existing laws and regulations from numerous sources, such as published legal text, issued or proposed changes to laws, best practice publications, standards, issued regulatory text or proposed changes, enforcement actions, speeches, clarification notices, etc. The system circuitry may then process this information to identify a mapping of semantically paired relationships between existing laws and existing regulations. The system circuitry then uses the machine learning techniques described herein to generate an initial model that is trained using the mapping of paired relationships between existing laws and regulations. The trained model may then serve as a function to be applied to newly issued laws. By applying the trained model to newly issued laws, the system can generate proposed or model regulatory text for those new laws. Although a number of novel uses are contemplated within the scope and spirit of the present disclosure, in certain embodiments, the proposed or model regulatory text can be utilized to, for example, generate best practices guidelines for firms, write model regulations for trade associations, write operating standards for industries, or even create an entire model regulatory framework for previously unregulated industries. These examples are not intended to be limiting inasmuch as there are many applications that will become apparent to one with skill in the art upon examination of the following figures and detailed description. 

Regarding claim 10, Clark teaches the limitations of claim 1, Clark further teaches wherein the task comprises a review of an enterprise policy, and wherein the instructions comprise additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: determine at least one aspect of the enterprise policy that may be impacted by the change (¶ 101-102, Referring now to FIG. 15, a flow diagram is shown of an exemplary method for utilizing the system to receive a user's current compliance manual, extract the user's business operational data, identify regulatory obligations related to the user's business operational data, and import the business operational data and regulatory obligations as part of the user's workflow for display on the graphical user interface. Although FIG. 15 is described primarily with respect to a compliance manual, one of skill in the art would recognize that the present system and the method FIG. 15 may also be used with other forms of customer-specific regulatory information, such as policies and procedures documents containing regulatory information for example, without departing from the spirit and scope of the present disclosure. The exemplary method shown in FIG. 15 may be provided as instructions to be implemented by the system hardware and circuitry to allow a user to upload a 
and wherein the instructions to recommend the one or more actions comprise additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: recommend the at least one aspect of the enterprise policy for review (¶ 101-102, Referring now to FIG. 15, a flow diagram is shown of an exemplary method for utilizing the system to receive a user's current compliance manual, extract the user's business operational data, identify regulatory obligations related to the user's business operational data, and import the business operational data and regulatory obligations as part of the user's workflow for display on the graphical user interface. Although FIG. 15 is described primarily with respect to a compliance manual, one of skill in the art would recognize that the present system and the method FIG. 15 may also be used with other forms of customer-specific regulatory information, such as policies and procedures documents containing regulatory information for example, without departing from the spirit and scope of the present disclosure. The exemplary method shown in FIG. 15 may be provided as instructions to be implemented by the system hardware and circuitry to allow a user to upload a compliance manual to the system and for the system to process and break down the user's compliance manual in order to both identify current regulatory obligations already present in the compliance manual and to identify new regulatory obligations that are relevant to the user's business that were previously classified and stored in the system's taxonomy. ¶ 116, Although not shown, related embodiments may also provide a graphical interface that allows users to comment on potential actions or current events, such as regulations that are being considered by regulatory agencies. The system may parse proposed rules for agencies in a similar manner as the active rules, but instead of introducing those rule into the qualitative 

Regarding claims 11, 17, Clark teaches the limitations of claim 1, Clark further teaches wherein the instructions comprise additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: configure a web search engine to monitor a world wide web; detect, based on the monitoring, the change to the legal framework; and generate the alert notification indicating the change (¶ 39, By way of introduction, systems and methods in accordance with the present description provide for, among other applications, an innovative means to (a) monitor rules and regulations to identify the most recent regulatory data, classify and assign attributes to that data, and automatically generate summary and explanatory information for sub-parts of the laws or regulations within that data, (b) create a taxonomy system that queries users to identify attributes about the user or the user's company and maps relevant regulations and laws to their responses, (c) interpret these attributes and the regulations and laws in an intelligent and targeted manner in order to assign particular regulatory compliance information, as well as summary and explanatory information that provides assistant to the user or business in complying with the regulation or law, to the specific user based on the qualities of that user that the system determined to be applicable to the business's operational data, (d) provide a graphical user interface that allows a user or employee of a business to log into the system and access the most recent regulatory compliance information for that user or business in real time, create, assign, and track the completion of tasks that may be required to be completed to comply with the regulations, (e) monitor websites and other sources of regulatory compliance information in order to identify the most recent regulatory 

Regarding claim 14, 19, Clark teaches the limitations of claim 1, Clark further teaches wherein the task comprises a review of one or more of: a vendor policy, a process, a database policy, an encryption policy, and a data transmission policy (¶ 14, 15, 51, 86, 87, 103, 104, 114).

Regarding claim 15, Clark teaches at a computing platform comprising at least one processor, and memory (¶ 7, 40, 41, 112, 113, 123, 124); 

detecting, via a network, a change to a legal framework applicable to an enterprise organization (abstract, ¶ 13, In other aspects, systems and methods in accordance with the present description allow 

detecting, via the computing platform, a task that may be impacted by the change (¶ 39, By way of introduction, systems and methods in accordance with the present description provide for, among other applications, an innovative means to (a) monitor rules and regulations to identify the most recent regulatory data, classify and assign attributes to that data, and automatically generate summary and explanatory information for sub-parts of the laws or regulations within that data, (b) create a taxonomy system that queries users to identify attributes about the user or the user's company and maps relevant regulations and laws to their responses, (c) interpret these attributes and the regulations and laws in an intelligent and targeted manner in order to assign particular regulatory compliance information, as well as summary and explanatory information that provides assistant to the user or business in complying with the regulation or law, to the specific user based on the qualities of that user that the system 

upon detecting the task, identifying, via the computing platform, at least one task parameter associated with the task (¶ 68, At block 406, the system generates or retrieves instructional language text of a single Requirement, or block 404, that may first be created manually and subsequently processed and created automatically. For example, in some embodiments the instructional text contains information describing the business requirements and formal requirements for complying with 

comparing, via the computing platform, the at least one task parameter with the change to determine whether the task is impacted by the change (¶ 87, In some embodiments, the dashboard displays the most recent regulatory compliance information tailored to a particular company and that company's operations. The dashboard display allows the company to view tasks identified by the system that need to be completed in order to comply with one or more regulations. In this way, user interface and dashboard provides a central hub where company representative and team members can log on, view outstanding tasks and the progress of those tasks, and navigate to other displays in order to manage the 

upon a determination that the task is impacted by the change, identifying, via the computing platform and for the task, a script associated with the at least one task parameter; and recommending, via the network, one or more actions associated with the script (¶ 96, Referring now to FIG. 11, an exemplary 

Regarding claim 16, Clark teaches the limitations of claim 15, Clark further teaches apply a machine learning model to recommend the one or more actions associated with the script (¶ 10, 16, 41, 60, 96, 100, 103). 

Regarding claim 20, Clark teaches One or more non-transitory computer-readable media storing instructions that, when executed by a computing platform comprising at least one processor, and memory, cause the computing platform to (¶ 112, 113, 123, 124): 

receiving, via a network, an alert notification indicative of a potential change to a legal framework applicable to an enterprise organization (abstract, ¶ 13, In other aspects, systems and methods in accordance with the present description allow for a provide a regulatory alert index (RAI) that aggregates information related to rules, laws, and regulations, etc., and computes a score or ranking that describes how active each rule, law, or regulation is in the market place. In some embodiments, the RAI is calculated on a “task” level such that when there are two Rules relevant to particular task, and each one is independently active, then an aggregate RAI score would be generated and displayed next to the task that is representative of the activity implicated by both Rules. In some embodiments, the aggregate RAI score may be the sum of the RAI for each of the two Rules. In other embodiments, the aggregate RAI score may be a weighted composite score based on a number of factors, such as how active each Rule is, how many other Rules or tasks the respective Rule is associated with, etc. In this way, the system tracks tasks related to a user's business operations and provides a heat map of the activity surrounding relevant rules and regulations. The RAI score can take into account data points, such as enforcement actions, speeches, market commentary, rule publications, advisory notices (of all kinds), and other official regulator data related to the Rule at issue. In essence, the RAI score alerts the business user of how closely the business user should monitor this regulation for changes. Beneficially, 

detecting, via the network, a task that may be impacted by the potential change (¶ 39, By way of introduction, systems and methods in accordance with the present description provide for, among other applications, an innovative means to (a) monitor rules and regulations to identify the most recent regulatory data, classify and assign attributes to that data, and automatically generate summary and explanatory information for sub-parts of the laws or regulations within that data, (b) create a taxonomy system that queries users to identify attributes about the user or the user's company and maps relevant regulations and laws to their responses, (c) interpret these attributes and the regulations and laws in an intelligent and targeted manner in order to assign particular regulatory compliance information, as well as summary and explanatory information that provides assistant to the user or business in complying with the regulation or law, to the specific user based on the qualities of that user that the system determined to be applicable to the business's operational data, (d) provide a graphical user interface that allows a user or employee of a business to log into the system and access the most recent regulatory compliance information for that user or business in real time, create, assign, and track the completion of tasks that may be required to be completed to comply with the regulations, (e) monitor websites and other sources of regulatory compliance information in order to identify the most recent regulatory information across all industries, (f) provide portal to that allows users to subscribe to alerts that notify the user of new regulations in real time and assists the users in identifying new regulatory obligations related to the user's business, (g) dynamically generate compliance manuals for a company to use in its daily business operation and automatically update those manuals when new regulatory data is identified, and (h) implement a system that generates a novel and previously unknown regulatory alert index that assists users in identifying how active a particular business requirement for complying with a regulation is and how likely it is to be updated. 77, At block 603, the system may also identify any alteration or changes made to the base level requirements or the Requirement itself (including, but not limited to the data changed or new data identified as it related to the summary text, instructional 

upon detecting the task, identifying, via the network, at least one task parameter associated with the task (¶ 68, At block 406, the system generates or retrieves instructional language text of a single Requirement, or block 404, that may first be created manually and subsequently processed and created automatically. For example, in some embodiments the instructional text contains information describing the business requirements and formal requirements for complying with regulatory obligations so that the company may determine what to do in order to comply with a Requirement. In certain embodiments, the instruction text contains information describing task information related to Rules and Requirements that the system determined to be applicable to the particular user, similar to the information displayed on the task display described further in connection with FIG. 9. Similar to the summary text, the instructional text may include information that can be pulled from the database when the system is dynamically generating an output, such as a compliance manual, task text, or other application. Portions of the instructional text may come from content generated by the system administrator, or through the natural language processing processed described herein. Instructional text may also come from one or more secondary sources associated with the Requirement when it was retrieved, such as speeches, updates to existing rules, official comments on regulations, or other content related to the Requirement or to the corresponding Rule, Subject, or Module. ¶ 87, The task display provides a page for a company to manage many of its daily obligations. The task display also includes a display notification for the RAI 908 of each task that allows the user to monitor how active the regulations related to the task are and links to other services 909. In one embodiment, the magnifying 

comparing the at least one task parameter with the potential change to determine whether the task is impacted by the potential change (¶ 87, In some embodiments, the dashboard displays the most recent regulatory compliance information tailored to a particular company and that company's operations. The dashboard display allows the company to view tasks identified by the system that need to be completed in order to comply with one or more regulations. In this way, user interface and dashboard provides a central hub where company representative and team members can log on, view outstanding tasks and the progress of those tasks, and navigate to other displays in order to manage the workflow environment, as well as receive valuable information about regulatory issues that may affect their company and the steps needed to be taken to comply with those regulations. Referring now to FIG. 9, an exemplary display for implementing a graphical user interface according to certain embodiments that dynamically displays relevant regulatory task information assembled by the system using the taxonomy is depicted. ¶ 100, At step 1510, the system circuitry imports the identified regulatory obligation data into the user's current workflow. For example, the system circuitry now extracts the identified data that created an affirmative regulatory obligation (which may include elements such as the tasks, rules and requirements as described further in connection with FIGS. 1-7) and updates the user's account workflow to include and reflect the newly identified tasks, rules, and requirements. These newly identified tasks, rules, and requirements may then be displayed on the user's graphical user interface in a similar manner as described in connection with FIGS. 8-14. ¶ 15, For example, in certain embodiments, the system may monitor a user's interactions and activities (e.g., email text, chats, keystrokes, voice-conversations that are converted to text, or any other type of data that can be ingested into the system using the Internet of Things) and compare the interactions and activities with a regulatory data set to 

and upon a determination that the task is impacted by the potential change, recommending, via the network, one or more actions associated with the task (¶ 96, Referring now to FIG. 11, an exemplary display is shown for implementing a graphical user interface according to certain embodiments for generating and updating compliance manuals. The display illustrated in FIG. 11 allows company to automatically build and maintain a compliance manual for their business, such as further described in connection with FIGS. 4 and 6. In some embodiments, the compliance manual generated using this display is based on the Rules and Requirements that the system has determined to related to the business's operational data. The system may further use the display to generate additional content directly to the company's operations that it completes each day. For example, the user may utilize the text entry field 1101 to pull up the current text in a section of the compliance manual and generate additional text and add it to one or more sections of the compliance manual using the update button 1102. The display also displays a series of links as a table of contents tree 1103 that the user may click to bring the user to that section on the page of the compliance manual. The display also allows the user to download the compliance manual as PDF using button 1104, and although not shown, may also allow the user output the compliance manual to a desired format (whether by printing to paper or another digital format, such as an Extensible Markup Language (XML) format) to be distributed to the companies and its employees in order to inform them of any relevant changes that may affect company operations .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clark (US 20200050620 A1) in view of Wodetzki et al. (US 20180268506 A1). 

Regarding claim 8, Clark discloses the limitations of wherein the task comprises a review of a contract. Clark does not specifically disclose a term of the contract that may be impacted by the change. 

However, Wodetzki teaches wherein the task comprises a review of a contract, and wherein the instructions to identify the at least one task parameter comprise additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to (¶ 121, 160-164): conduct an image analysis of the contract (¶ 121, 133); determine, based on the image analysis, at least one term of the contract that may be impacted by the change (¶ 121, 133, 6, 64, 112, 113), and wherein the instructions to recommend the one or more actions comprise additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: recommend the at least one term of the contract for review (¶ 112, 113, 66).

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Clark to include/perform a term of the contract that may be impacted by the change, as taught/suggested by Wodetzki. This known technique is applicable to the system of Clark as they both share characteristics and capabilities, namely, they are directed to regulatory compliance of business content. One of ordinary skill in the art would have recognized that applying the known technique of Wodetzki would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Wodetzki to the teachings of Clark would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such contract features into similar systems. Further, applying a term of the contract that may be impacted by the change would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow the users to keep the contracts up to date as laws and regulations change.	

Regarding claim 9, the combination of Clark and Wodetzki disclose the limitations of claim 8, Clark discloses the limitations of wherein the task comprises a review of a contract. Clark does not specifically disclose a term of the contract that may be impacted by the change. 

However, Wodetzki teaches wherein the instructions to recommend the at least one term of the contract for review comprise additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: modify the at least one term of the contract to comply with the change to the legal framework (¶ 121, 133, 6, 64, 112, 113). 

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Clark to include/perform a term of the contract that may be impacted by the change, as taught/suggested by Wodetzki. This known technique is applicable to the system of Clark as they both share characteristics and capabilities, namely, they are directed to regulatory compliance of business content. One of ordinary skill in the art would have recognized that applying the known technique of Wodetzki would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Wodetzki to the teachings of Clark would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such contract features into similar systems. Further, applying a term of the contract that may be impacted by the change would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow the users to keep the contracts up to date as laws and regulations change.	

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clark (US 20200050620 A1) in view of Costas (US 20180053128 A1). 

Regarding claim 12, Clark teaches the limitations of claim 11, Clark further teaches wherein the instructions to configure the web search engine to monitor the world wide web comprise additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: retrieve, from a website content associated with the legal framework (¶ 39, By way of introduction, systems and methods in accordance with the present description provide for, among other applications, an innovative means to (a) monitor rules and regulations to identify the most recent regulatory data, classify and assign attributes to that data, and automatically generate summary and explanatory information for sub-parts of the laws or regulations within that data, (b) create a taxonomy system that queries users to identify attributes about the user or the user's company and maps relevant regulations and laws to their responses, (c) interpret these attributes and the regulations and laws in an intelligent and targeted manner in order to assign particular regulatory compliance information, as well as summary and explanatory information that provides assistant to the user or business in complying with the regulation or law, to the specific user based on the qualities of that user that the system determined to be applicable to the business's operational data, (d) provide a graphical user interface that allows a user or employee of a business to log into the system and access the most recent regulatory compliance information for that user or business in real time, create, assign, and track the completion of tasks that may be required to be completed to comply with the regulations, (e) monitor websites and other sources of regulatory compliance information in order to identify the most recent regulatory information across all industries, (f) provide portal to that allows users to subscribe to alerts that notify the user of new regulations in real time and assists the users in identifying new regulatory obligations related to the user's business, (g) dynamically generate compliance manuals for a 
 the media content to a textual format, and wherein the instructions to detect the change comprise additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: analyze the textual format to detect the change (¶ 16, By way of example, in certain embodiments, the system may retrieve data related to existing laws and regulations from numerous sources, such as published legal text, issued or proposed changes to laws, best practice publications, standards, issued regulatory text or proposed changes, enforcement actions, speeches, clarification notices, etc. ¶ 11, 15, 92, 97, 121). 

Clark does not specifically teach that the media content associated with the legal framework, is retrieved from a website associated with a news medium. 

retrieve, from a website associated with a news medium, media content associated with the legal framework (¶ 13, 57). 

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Clark to include/perform retrieve, from a website associated with a news medium, media content associated with the legal framework, as taught/suggested by Costas. This known technique is applicable to the system of Clark as they both share characteristics and capabilities, namely, they are directed to regulatory compliance of business content. One of ordinary skill in the art would have recognized that applying the known technique of Costas would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Costas to the teachings of Clark would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such source of information features into similar systems. Further, applying retrieve, from a website associated with a news medium, media content associated with the legal framework would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow the users to keep up to date with regulatory issues. 

Claims 13, 18, is/are rejected under 35 U.S.C. 103 as being unpatentable over Clark (US 20200050620 A1) in view of Hertz et al. (US 20190354544 A1). 

Regarding claim 13, 18, Clark teaches the limitations of claim 11, Clark further teaches wherein the instructions to configure the web search engine to monitor the world wide web comprise additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: retrieve, from a website associated with a regulatory entity, a text of the legal framework, (¶ 39, By way of introduction, systems and methods in accordance with the present description provide for, among other applications, an innovative means to (a) monitor rules and regulations to identify the most recent regulatory data, classify and assign attributes to that data, and automatically generate summary and explanatory information for sub-parts of the laws or regulations within that data, (b) create a taxonomy system that queries users to identify attributes about the user or the user's company and maps relevant regulations and laws to their responses, (c) interpret these attributes and the regulations and laws in an intelligent and targeted manner in order to assign particular regulatory compliance information, as well as summary and explanatory information that provides assistant to the user or business in complying with the regulation or law, to the specific user based on the qualities of that user that the system determined to be applicable to the business's operational data, (d) provide a graphical user interface that allows a user or employee of a business to log into the system and access the most recent regulatory compliance information for that user or business in real time, create, assign, and track the completion of tasks that may be required to be completed to comply with the regulations, (e) monitor websites and other sources of regulatory compliance information in order to identify the most recent regulatory information across all industries, (f) provide portal to that allows users to subscribe to alerts that notify the user of new regulations in real time and assists the users in identifying new regulatory obligations related to the user's business, (g) dynamically generate compliance manuals for a company to use in its daily business operation and automatically update those manuals when new regulatory data is identified, and (h) implement a system that generates a novel and previously unknown regulatory alert index that assists users in identifying how active a particular business requirement for complying with a regulation is and how likely it is to be updated. ¶ 41, Referring now to the figures, FIG. 1 depicts an exemplary system architecture diagram depicting the high-level flow and parsing process for qualitative information prior to the application of a taxonomy to the parsed data according to some embodiments. Segment 101 represents a set of 
and wherein the instructions to detect the change comprise additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: analyze, the text, to detect the change (¶ 15-16, By way of example, in certain embodiments, the system may retrieve data related to existing laws and regulations from numerous sources, such as published legal text, issued or proposed changes to laws, best practice publications, standards, issued regulatory text or proposed changes, enforcement actions, speeches, clarification notices, etc. ¶ 11, In several aspects, systems and methods in accordance with the present description create significant efficiencies and cost savings in legal, regulatory, and compliance workflows. These systems and methods enable firms to identify what laws, regulations, and rules apply to their firm without the need to utilize significant resources to achieve regulatory information. In other aspects, the system intelligently monitors and updates regulatory compliance information in an automated fashion, and allows for the system to maintain an up-to-date taxonomy and classifications system such that the companies and other users of the system can automatically be provided with updated regulatory compliance information response to new laws and regulatory requirements, or amendments and changes to existing requirements. In some embodiments, the system may atomically or periodically generates updated compliance and regulatory information. For example, the system may update and maintain regulatory manuals that can be output to a desired format (whether paper or digital format, such as Portable Document Format (PDF) or Extensible Markup Language (XML) to be distributed to the companies and 

Clark does not specifically teach Optical character recognition. 
However, Hertz teaches analyze, via optical character recognition, the text (¶ 153, 161). It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Clark to include/perform analyze, via optical character recognition, the text, as taught/suggested by Hertz. This known technique is applicable to the system of Clark as they both share characteristics and capabilities, namely, they are directed to scraped sourced information including legal documentation. One of ordinary skill in the art would have recognized that applying the known technique of Hertz would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Hertz to the teachings of Clark would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such OCR features into similar systems. Further, applying analyze, via optical character recognition, the text, would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow the users to receive a quick fairly accurate source of data. 

Other pertinent prior art includes Snyder (US 10872206 B2) which discloses automatically parsing regulatory change documentation to identify coverage area indicator terms and phrases and to accurately report regulatory change documentation that affects certain lines of business. Nair et al. (US 20200219111 A1) which discloses managing regulatory compliance for an entity using a computing processor. Boyce et al. (US 20190266196 A1) which discloses automatically generate or otherwise determine a document (e.g., a contract) or document information that satisfies constraints of at least one party in a negotiation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMIE H AUSTIN whose telephone number is (571)272-7363.  The examiner can normally be reached on Monday-Friday 7am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571)270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAMIE H. AUSTIN
Examiner
Art Unit 3683



/JAMIE H AUSTIN/Primary Examiner, Art Unit 3683